):  I take pleasure in congratulating you,  Sir, on your election as 
President of the thirty-seventh session of the General Assembly. Your 
effective contribution to the work of the United Nations and your 
long service to your country, the Hungarian People's Republic, have 
won you the confidence of the delegations participating in this 
session. We hope that your work will be crowned with the success to 
which we all look forward, so that the resolutions of this session 
may reflect the aspirations of the inter-national community and deal 
with the most important questions and issues on the international 
scene. I am pleased also to pay a tribute to your predeces-80r, Mr. 
Kittani, for the constructive efforts he made and the ability and 
great skill with which he led the work of the last session and the 
special sessions of the General Assembly this year.

72.	I take pleasure also,  on  behalf of the  State of  Bahrain, 
in congratulating Mr. Perez de Cuellar on his election as 
Secretary-General. His election to this high international position 
is a recognition of his outstanding skill and experience in the work 
of the United Nations. I should like here also to commend him on the 
valuable report he submitted to the General Assembly at this session. 
It contains a useful analysis of current international relations and 
the challenges confronting the Organization, and it will assist us in 
dealing with the questions and issues on the agenda.

73.	Since the last session the world has witnessed exceedingly 
dangerous developments in international relations, where methods of 
conflicts and confrontation have pre-empted those dialogue and 
negotiation. Rivalry between the combatant groups has intensified, 
increasing the number of wars and disputes and undermining 
international peace and security, as has happened in Asia, Africa, 
Latin America and the Middle East. Israel invaded Lebanon and 
destroyed Beirut, the way in the Falkland Islands broke out, the 
Irano-Iraqi war continues and Afghanistan is still suffering from 
foreign military intervention. The situation in Kampuchea is still 
serious and no settlement of the question of Cyprus has been reached. 
We live today in a world dominated by selfishness and force, the 
imposition of the will of the victor on the vanquished and the 
reaping by the aggressor of the fruits of his aggression. This 
situation constitutes a serious change in international relations, 
which further intensifies disputes and regional and inter-national 
crises.

74.	In our review at the twenty-sixth session of international 
events, we referred to the establishment of the Gulf Co-operation 
Council as a viable and constructive institution for collective 
regional co-operation to meet the aspirations and ambitions of the 
people of the region. The six member States have agreed in the 
Charter of the Council to abide by their obligations under the 
Charter of the United Nations, to act together to preserve peace, 
security and stability in the region without foreign intervention, 
and to develop political, economic, cultural and social relations 
among themselves and with other States in the world for their benefit 
and that of the world as a whole. As a result of the continuous 
efforts and work of the leaders of the Gulf Arab States, the Council 
has been able, within the short period that has elapsed since its 
establishment in May 1981, to co-ordinate the efforts and policies of 
the States of the region in regard to international issues. The 
unified economic agreement which was concluded in November last year 
laid down sound bases for economic self-sufficiency among these 
States and for the co-ordination of their commercial and economic 
policies with those of other States and other regional economic 
groups. The establishment of the Council is a living example of 
constructive regional co-operation and co-ordination based on the 
common interests of the people of the region, to provide them with 
security, stability and prosperity.

75. The Middle East region witnessed this 'year the recurrence of 
serious events which threaten to undermine world peace, as a result 
of the criminal Israeli invasion of Lebanon, which constitutes a 
dangerous precedent in international relations and takes humanity 
back to the law of the jungle. Lebanon is exposed now to the ugliest 
forms of aggression, occupation and destruction. The Palestinian 
people face- the danger of physical liquidation and mass 
extermination by unprecedented means.

76. Israel, which claims to be a small State surrounded by other 
States which surpass ~t in number and resources claims that it wants 
peace with its neighbours. At the same time, it occupies Arab 
territories one after the other, expelling and killing the legitimate 
inhabitants in order to annex such territories to its racist 
settlements. It subjects the rest of the inhabitants of those 
territories to the worst forms suppression, injustice and torture in 
an attempt to drive them out and replace them by Zionist settlers 
coming from the four corners of the world. it builds settlements on 
the West Bank, the Gaza Strip and the Golan Heights, in addition to 
annexing Arab Jerusalem and declaring it its permanent capital, 
annexing the Golan Heights and attacking the Iraqi nuclear reactor 
designed for peaceful purposes an attack contrary to the Charter of 
the United Nations and many resolutions in this respect We ask the 
Assembly whether such a policy, based on aggression and expansion, 
implies in fact a desire for peace?

77. The tragedy of the Middle East arises from the denial of the 
legitimate rights of the Palestinian people. The Palestinian question 
is the core of the Arab-Israeli dispute. A just and comprehensive 
peace in the Middle East region can be attained only by the 
withdrawal of Israel from all occupied Arab territories and the 
recognition of the legitimate and inalienable rights of the 
Palestinian people, particularly their right to establish their 
independent State on their national soil.

78. The question of Palestine which has existed since the 
establishment of the United Nations is no longer unknown to anybody 
in its dimensions and the tragedy of its people. It is the question 
of a people expelled from its home and land, and denied for more than 
34- years the exercise of its inalienable rights. That people, more 
than any other people in history, is still suffering from 
homelessnes3, deprivation and mass extermination at the hands of 
world Zionism. In spite of the recognition by the United Nations of 
the legitimate and inalienable rights of the Palestinian people to 
their homeland, Israel denies them these rights and ignores all the 
United Nations resolutions which acknowledge even part of the 
inalienable and legitimate rights of the Palestinian people.

79. The Israeli invasion of Lebanon aimed at the complete subjugation 
of that peaceful country and the destruction of its independence and 
sovereignty and the integrity of its territory. We warned from the 
start of the consequences that such aggression could have on Lebanon 
and the repercussions it would have on the situation in the Middle 
East in general, and the Palestinian question in particular. To 
inform the world public of the dangers of such aggression, the Arab 
States have contacted all States permanent members' of the Security 
Council urging them to contain this serious situation, put an end to 
it and expose its dangers and repercussions. They have asked them to 
shoulder their responsibilities under the provisions of the Charter 
for the maintenance of peace and security, and to stop the massacre 
and acts of genocide perpetrated by the Israeli forces against the 
Palestinian and Lebanese people. They Have also asked for an 
international move to' put an end to such unprovoked aggression save 
the independence of Lebanon and the integrity of its territory. 
implement Security Council resolutions 508 (1982) and 509 ,1982, 
which call for the immediate and unconditional withdrawal of the 
invading Israeli forces from all Lebanese territories, and support 
the efforts of the Lebanese Government to exercise its legitimate 
authority and complete sovereignty within the internationally recognized 
borders of Lebanon.


80. Terrorism has become the overt policy of Israel. as confirmed by 
the tragic events which have taken place recently in Lebanon. The 
world public has expressed its deep anger and disgust at the 
appalling slaughter engaged in by Israel and its followers against 
the unarmed civilians of west Beirut and the ugly massacres 
perpetrated against the inhabitants of the Shatila and Sabra camps, 
causing the death of hundreds of Palestinian families, mostly 
children, old people and women. This brings back to our mind the 
massacre carried out at Deir Yassin in Palestine in 1948 by the 
terrorist Irgun Gang. led by the present Prime Minister of Israel.

81.	Israel, acting its violation of the agreement made with the 
Lebanese government and the three States participating in the 
multinational peace force in Lebanon, carried out these ugly 
massacres after the departure of the Palestinian fighters from west 
Beirut.
82.		At this crucial time, we appeal to the conscience of 
the world, which is represented by the members here, to see to it 
that the Organization moves from the stage of adopting resolutions of 
condemnation to that of implementing those resolutions. We consider 
that it is the duty of the General Assembly to request the Security 
Council to reconsider the relations of the United Nations with 
Israel, which is not a peace-loving Member and is bent on aggression 
and expansionism, are shown by violations of international agreements 
and persistent breaches of the Charter and resolutions of the United 
Nations.
83.	Israel claims that peace and security are the reason for its 
motivation of Lebanon, its annexation of the Golan Heights and its 
inhuman practices against the inhabitants of the occupied Arab 
territories of the West Bank and the Gaza Strip, but it is in fact 
bent on more expansion, aggression and domination. No Member of the 
United Nations may invade and occupy the territory of another Member 
on the pretext of strengthening and defending its borders, Israel has 
made s security the excuse for perpetuating its expansionist policy 
in Arab territories.

84. Israel's annexation of the Golan Heights, in spite of Security 
Council resolution 497 (1981), means that it has no intention of 
withdrawing from the Arab territories occupied since 1967 but is 
aiming at the Judaization of those territories to serve the ambitions 
and interests of zionism in the region.

85. Israel's occupation of Arab territories does not confer on Israel 
any sovereignty over those territories however long that occupation 
may last. Its attempt to legitimize its occupa6:m of those 
territories i~ in clear breach of the principles of international 
law, particularly the Geneva Convention on the Protection of Civilian 
Persons in Time of. War; of 12 August 1949.

86. It is indeed regrettable that the world has witnessed the 
aggressive and criminal practices of Israel in Lebanon, the West Bank 
and the Golan Heights without the Security Council having been able 
to carry out its responsibilities and deter Israel from pursuing its 
aggression. because of the use of the veto by the United States of 
America time and time again to prevent the Security Council from 
adopting deterrent measures under Articles 41 and 42 of the Charter.

87.	We believe that it is necessary to impose sanctions on 
Israel, to compel it to respond to the will of the international 
community. We ardently hope that the General Assembly will urge the 
Security Council to carry out its duty of maintaining peace and 
security in the Middle East by adopting the necessary measures under 
Chapter VII of the Charter in order to compel Israel to stop its 
aggression and end its occupation of Lebanon and other Arab 
territories and its annexation of the Syrian Golan Heights. We al50 
hope that the United States of America will take a stand in keeping 
with its great responsibilities as a permanent member of the Security 
Counsil.

88.	We support the international call for an investigation of the 
atrocious crimes committed by Israel against the Lebanese and 
Palestinian peoples and callfor an international trial of Israel for 
the mass killings and criminal acts it perpetrated by using 
internationally banned shells and weapons and destroying buildings 
over the heads of their occupation in one of the harshest and ugliest 
acts of genocide, which .vas witnessed daily by the whole world 
through the mass media.
89.	The Palestinian people have proved their fighting ability by 
their heroic stand against the Israeli invasion. They have prove to 
the world that they are not merely a tiny group of terrorists, as 
Israel claims but people struggling to retain their legitimate 
rights. The Palestinian people s heroic struggle, under the 
leadership of the Palestine Liberation Organization has enhanced the 
prestige of that organization as the sole and legitimate 
representative of the Palestinian people and strengthened the loyalty 
of the Palestinian people to the PLO.
90. Early last month, the leaders of the Arab States held the Twelfth 
Arab Summit Conference at Fez. My country was one of those Arab 
States that participated in the Conference. The Conference issued a 
unified Arab plan for the solution of the Palestinian question. This 
plan represents a genuine desire to find a durable solution of the 
'Palestinian question and the problem of the Middle East. It consists 
of eight points, which, in our view, are a good basis for the 
solution of the problems relating to the situation in Palestine and 
the Middle East. It is based on international legality as represented 
by the principles and relevant resolutions of the United Nations, 
starting with General Assembly resolution 181 (11) on the partition 
of Palestine.
91. The plan ensures respect for international resolutions and 
guarantees the Palestinian people the minimum of their rights as 
prescribed in United Nations resolutions, including their right to 
sovereignty, self-determination and the exercise of their inalienable 
national rights on their national soil. It guarantees freedom of 
worship to all religions in the Holy Places.
92. The plan consists of the following eight points. First, the 
withdrawal of Israel from all Arab territories occupied in 1967, 
including Arab Al Quds; secondly, the dismantling of settlements 
established by Israel on Arab territories after 1967; thirdly, the 
guarantee of freedom of worship and practice of religious rites for 
all religions in the holy shrines; fourthly, the reaffirmation of the 
Palestinian people's right to self- determination and the exercise of 
its imprescriptible and inalienable national rights, under the 
leadership of the PLO, its sole and legitimate representative, and 
the identification of all those who do not desire to return; fifthly, 
the placing of the West Bank and the Gaza Strip under the control of 
the United Nations for a transitory period not exceeding a few 
months; sixthly, the establishment of an independent Palestinian 
State with Al Quds as its capital; seventhly, the guaranteeing by the 
Security Council of peace among all States of the region, including 
the independent Palestinian State; and eighthly, the guaranteeing by 
the Security Council of respect for these principles.
93. This plan is in keeping with United Nations resolutions on the 
question of Palestine and the situation in the Middle East. It 
strengthens the role of the United Nations in establishing durable 
peace in the region. It is in line with the? call of the Secretary- 
General in his report of the work of the Organization to establish a 
more stable system in the world based on international collective 
security and to encourage the use of the machinery of the Charter for 
this purpose. We believe that-his plan provides a good opportunity 
for "the solution of a question which has proved difficult to solve 
during the past three decades-a question which, if it remains 
unsolved, will threaten the whole world with grave dangers. 
Therefore, we appeal to all States to support this plan and work 
towards its implementation, in order to maintain peace and security 
in that sensitive part 'of the world.

95. The Iraqi-Iranian war has now entered its third year, since it 
broke out in September 1:•80. This war has begun to take on new and 
more dangerous dimensions threatening to create• an explosive 
situation in the whole region. There is no doubt that if this war 
continues, it will spread and drive the whole region into the turmoil 
of an international conflict.

96.	We have on more than one occasion expressed great concern and 
deep sorrow at the continuation of the dispute between Iraq and Iran 
and called for a stop to this long and bloody conflict in order to 
avert more bloodshed and rescue both countries from the ravages and 
destruction of war.

97.	We earnestly hope that these two neighbour States will be 
able to negotiate a just and durable solution to their dispute, 
particularly after the withdrawal by Iraq of its forces from the 
international border and its declaration that it is ready to 
negotiate with Iran and solve the differences existing between them 
by peaceful means. We also hope 'ha' the good offices of the 
Organization of the Islamic Conference, the non-aligned countries and 
the United Nations will succeed in securing a cease-fire between the 
two countries and finding a solution to their differences by peaceful 
means. We continue to welcome, as we did before, the response of the 
sister country of Iraq to the mediation efforts of the Good Offices 
Committee, particularly its readiness to observe a cease- fire and 
withdraw its forces to the international border. We hope that the 
Islamic Republic of Iran will also respond to the mediation efforts 
of that Committee in the same manner as Iraq has already done.

98. The situation in the Horn of Africa is still a source of concern 
and instability. We hope that disputes and differences in that region 
will be solved by peaceful means within the framework of the OAU so 
that a peaceful settlement that will be just for all parties may be 
reached so that the people and States in that region of the world may 
be enabled to Jive together in peace, security and amity.

99.	As regards Western Sahara, we regret the failure of the 
efforts of the OAU to settle that question peacefully, and we hope 
that collective efforts will be made to find a just solution to this 
dispute so that peace and stability may prevail in the region.

lOO. We welcome the efforts for the independence of Namibia made by 
some Western States in the contact group. We welcome the positive 
steps taken to implement the United Nations plan for the 
independence of that country pursuant to Security Council resolution 
435 (1978), which is the proper legal frame-work for the peaceful 
settlement of the Namibian question. We should like to reaffirm 
Bahrain's support for and solidarity with the just struggle of the 
people of Namibia under the leadership of SWAPO. We appeal to all 
States Members of the United Nations to put pressure on the 
Government of Pretoria and to impose sanctions against it under 
Chapter VII of the Charter in order to compel it to abandon the 
detested policy of apartheid it practises against the black majority 
of the people of South Africa and to support the struggle of that 
majority to regain its legitimate rights to freedom, equality and 
human dignity.

101. Faithful to the principle of non-intervention in the domestic 
affairs of States, the State of Bahrain has called for an end to the 
Soviet intervention in Afghanistan. We have made clear before the 
Assembly our stand with regard to the settlement of the Afghan 
question. We are still convinced that there should be a political 
solution to this question in accordance with the United Nations 
resolutions that ca)) for the withdrawal of foreign forces from 
Afghanistan, for respect for Its sovereignty, independence and 
non-aligned status and for respect for the right of the people of 
Afghanistan freely to choose their political, economic and social 
system free from any foreign intervention in their domestic affairs.

102. With regard to the Korean question, the State of Bahrain, 
respecting the will of the Korean people, welcomes the efforts made 
to settle peacefully the dispute between North and South. We hope 
these will lead to the establishment of peace and security under a 
unified State free from any foreign intervention.

103.	The world economic situation is no better this year than it 
was last year. The world economy still suffers from recession and 
inflation. The gross national product of some developing countries 
has diminished because of the scarcity of national resources and the 
decrease of financial aid and loans from developed to developing 
countries, particularly to those of low income. The global 
negotiations for the establishment of a new international economic 
order still face difficulties that are caused by the policies and 
positions of the developed countries. The hopes that were pinned on 
the International Meeting on Economic Co-operation and Development, 
which was held at Cancun in 1981, to establish a just and fair new 
international economic order have been dashed. No tangible Progress 
has been made in the global negotiations between the developed and 
the developing countries in narrowing the gap between their policies, 
although both are equally convinced of the fact of the 
inter-dependence of interests in world economic relations. We cannot 
conceive of a just and fair international economic order that would 
solve the problems and meet the needs of the world without changing 
current international economic   relations   to   remove   the 
injustice and. inequality that exist in the present international 
economic order.

104.. It is indeed regrettable that the second special session on 
disarmament, held last June, ended without any appreciable results in 
the efforts of the United Nation to adopt a comprehensive programme 
of disarmament valid to the end of this century. The failure to adopt 
effective measures at that session is the result, in our view, of the 
deterioration of the international situation, regional conflicts and 
the policy of confrontation in the relations between the great 
Powers, shrouded as they are in suspicion as well as rivalry, the 
arms race and non adherence to the concept of collective security 
prescribed in  the Charter.
105.	In this context, we applaud the report of the Independent 
Commission on Disarmament and Security Issues prepared under the 
chairmanship of Olof Palme and entitled "Common Security-a program 
for disarmament. That report stresses the Importance of survival, 
rather than the annihilation that threatens humanity, in objective, 
impartial and independent way and points out the fatal dangers in the 
manufacture and trade in arms. It emphasizes the need for confidence 
among States before an attempt is made to achieve international 
disarmament.

106. We hope that the General Assembly will consider the report with 
the attention it deserves so that the huge amounts of money spent on 
armaments may be rechanneled to projects for economic and social 
development, for the maintenance of security and for affording 
prosperity to mankind.

107. After nine sessions of negotiations and exhaustive discussions, 
the Third United Nations Conference of the Law of the Sea was able to 
adopt a comprehensive convention which IS regarded as a great 
achievement by the United Nations in the field of the regulation and 
codification of the rules of the law of the sea and the exploitation 
of the resources of the seas and oceans, which are the common 
heritage of mankind. We hope that all States participating in the 
Conference will accept the Convention4 after it is signed at the 
final session of the Conference.

108. In spite of the failure of the United Nations to accomplish many 
of the purposes and principles for which It was established, 
particularly those having to do with international disputes and 
crises, it has been able to do great and positive things in many 
fields--economic, cultural, humanitarian and others. This emphasizes 
the importance of its existence and the need to support its 
principles and activities and to act for the implementation of its 
resolutions so as to strengthen its role in international life.

109. My country's delegation hopes that at this session the General 
Assembly will adopt appropriate resolutions to strengthen confidence 
among Member States and to meet the aspirations of the people of the 
world. I have the honour to state from this rostrum, on behalf of the 
Government and people of Bahrain, our complete readiness to act in 
this direction, with the other peoples and States represented in this 
international forum, for the achievement of peace, justice and 
prosperity. Bahrain will continue to abide by its obligations to the 
United Nations and to be faithful to the Charter, for the 
accomplishment of the goals for which the Organization was 
established in 1945.
